DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5, 7, 10, 12, 20-22, 25, 26, 28 and 30-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0314384 (Brakefield) in view of U.S. Patent No. 3,034,543 (DuBois; previously cited but not applied), U.S. Patent No. 7,147,708 (Nagler), Applicant’s Admitted Prior Art (AAPA) U.S. Patent Application Publication No. 2010/0167366 (Stewart) and U.S. Patent Application Publication No. 2007/0193649 (Podd). 
Re. claims 1 and 20: Brakefield discloses a method for transporting material in the form of liquid in a container said method comprising: 
1, which is part of a vehicle (16 or 24); 
transporting the liquid material in the container to a destination (by moving either 16 or 24);
unloading the liquid material from the container (18 or 32) through a discharge point (22 or 36) which is a lowermost point with respect to the liquid material in the container (18 or 32) at least at a time of unloading,
transporting (ie moving) the liquid material to a target location along a pipe (38 or 46) using a pump (100) with a suction side of the pump connected to the discharge point, wherein the suction side of the pump is at a distance from the discharge point (22 or 36), 
wherein the method further comprises selecting the distance of the suction side of the pump from the discharge point (22 or 36) such that the liquid material flows from the container (18 or 28) by suction of the pump (100), or selecting that the suction side of the pump is connected directly to the discharge point.  


    PNG
    media_image1.png
    858
    1429
    media_image1.png
    Greyscale


Brakefield discloses a pump (100) that pumps liquid material. However, Brakefield does not specifically disclose pumping viscous material.  
DuBois teaches that it is known to: provide viscous material (13) to a transportable container (5 or 6), which is part of a vehicle (1); 
transport the viscous material (13) in the container (5 or 6) to a destination;
at the destination, unload the viscous material (13) from the container (5 or 6) through a discharge point (16) which is a lowermost point with respect to the viscous material (13) in the container (5 or 6) at least at a time of unloading,
transport (ie move) the viscous material to a target location along a pipe (19-24) using a pump (18) with a suction side of the pump connected to the discharge point, wherein the suction side of the pump is at a distance from the discharge point (via elements 14, 15, and 17). See figure 1 and annotated figure 5 of DuBois reproduced below. 

    PNG
    media_image2.png
    592
    1090
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    794
    990
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport system disclosed by Brakefield to so as to be able to include viscous material as taught by DuBois. One of ordinary skill in the art would have been motivated to make this modification because this would enable Brakefield’s fluid material transport/transfer system to be used to transport and deliver material of different viscosities to a destination. By modifying Brakefield in such a manner, the types of material that Brakefield could transport/transfer would be increased, thus increasing Brakefield’s utility.
Brakefield as modified by DuBois discloses a pump (Brakefield, 100) that pumps viscous material (Dubois, 13). However, the combination does not specifically disclose a progressive cavity pump. 
Nagler teaches the use of a progressive cavity pump (26; column 5, lines 33-36) to transport viscous liquid material from a container (24 via a hose 28) to a destination (via line 38 to a truck or the like (column 7, lines 7-11). Note that the hose (28) typically has a length of less than ten feet (column 6, lines 29-34; see figure 2, reproduced below).

    PNG
    media_image4.png
    764
    499
    media_image4.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump disclosed by Brakefield to include the progressive cavity pump and associated hose of Nagler. One of ordinary skill in the art would have been motivated to make this modification because this would enable Brakefield’s fluid material transferring system to be used to transport and deliver viscous material as taught by DuBois. By providing Brakefield with a progressive cavity pump, a greater range of materials having different viscosities could be accommodated, thus increasing the utility of the combination of Brakefield and DuBois. 
Brakefield as modified by DuBois and Nagler discloses viscous material (DuBois, Nagler) being transported by a progressive cavity pump (Nagler, 26) from a container (Brakefield, 18, 32) to a destination. However, the above combination does not specifically disclose that the viscous material in the form of nanofibrillar cellulose in the form of a liquid dispersion showing shear thinning behavior and having a concentration of 2 wt-% or more and a zero-shear viscosity above 10000Pa.s.
AAPA discloses that “Nanofibrillar cellulose is, as a rule, made from fibrous raw material by disintegrating it into fibrils. The process takes place in a fibrous suspension at a relatively low consistency. Consequently, the resulting nanofibrillar cellulose is a liquid dispersion with a correspondingly low concentration. The concentration of the nanofibrillar cellulose in the dispersion is usually below 5 wt-%, usually about 1 to 4 wt-%.” (page 1, lines 10-15). 
AAPA also discloses that “One of the most prominent physical properties of the nanofibrillar cellulose is that it forms a highly viscous gel in concentrations above 1 %.” (page 1, lines 17-18). 
AAPA also discloses “Nanofibrillar cellulose dispersion can be transported at higher concentrations in barrels. However, handling individual barrels requires a lot of work, and especially filling and emptying the barrels is time-consuming.” (page 1, lines 29-31). 
AAPA acknowledges that pumping is possible, though difficult (page 1, line 37 and page 2, lines 1-2). 
Therefore, from AAPA, it is the Office’s position that since it is known to produce nanofibrillar cellulose in the form of a liquid dispersion having a concentration of 2 wt-% or more, the liquid dispersion would inherently exhibit shear thinning (or thixotropic) behavior above 10000 Pa.s.  
Brakefield as modified by DuBois, Nagler and AAPA discloses viscous material (DuBois, Nagler) being transported by a progressive cavity pump (Nagler, 26) from a container (Brakefield, 18, 32) to a destination. However, the above combination does not specifically disclose that the viscous material in the form of nanofibrillar cellulose in the form of a liquid dispersion showing shear thinning behavior and having a concentration of 2 wt-% or more and a zero-shear viscosity above 10000Pa.s. being pumped by a progressive cavity pump.
Stewart teaches that it is known to a progressive cavity pump to convey cellulosic material ([0002]; [0008] third sentence; [0034]; [0069] “In certain embodiments, the biomass slurry created in the mix/reaction tank is pumped, preferably with a positive displacement pump or equivalent to the input stage of the biomass treatment operation.”; [0074] “In general, the level of solids and/or viscosity that the system may be efficiently handled is determined by pump selection.”; [0079]; [0080]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified viscous liquid material disclosed by the combination of Brakefield, DuBois, Nagler and AAPA to include the nanofibrillar cellulose liquid dispersion with a correspondingly low concentration below 5 wt-%, usually about 1 to 4 wt-%.” of AAPA. It would have been further obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select a progressive cavity pump as taught by Stewart. One of ordinary skill in the art would have been motivated to make this modification because this would enable the combination of Brakefield, DuBois, Nagler, and AAPA to be able to transport nanofibrillar material in the form of a liquid dispersion. Thus, further increasing the utility of Brakefield’s system. 
Brakefield as modified by DuBois, Nagler, AAPA and Stewart discloses does not particularly disclose pressurizing the liquid dispersion of nanofibrillar cellulose material in the container by a gaseous pressure acting above a level of the liquid dispersion of nanofibrillar cellulose in the container to a pressure of greater than 1 bar (one atmosphere) such that the nanofibrillar cellulose will flow from the discharge point to the suction side of the progressive cavity pump by effect of the pressure  of the nanofibrillar cellulose and suction of the progressive cavity pump. 
Podd teaches pressurizing a container (16) to a pressure greater than 1 bar (one atmosphere) such that material contained therein will flow to a discharge point (14; [0052], fourth, fifth and sixth sentences). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the containers (18 or 32) disclosed by Brakefield to include the pressurized container (1) of Podd. One of ordinary skill in the art would have been motivated to make this modification because this would facilitate emptying Brakefield’s container, as taught by Podd ([0004]).  
Re. claims 5 and 30: Podd discloses pressurizing a container (16) to pressures of up to 4 bar ([0052], fourth, fifth and sixth sentences). 
Re. claim 7: Nagler teaches the use of a progressive cavity pump (26; column 5, lines 33-36) to transport viscous liquid material from a container (24 via a hose 28) to a destination (via line 38 to a truck or the like (column 7, lines 7-11). Note that the line (28) typically has a length of less than ten feet (column 6, lines 33-34; see also, claims 5 and 20). 
Re. claims 10 and 25: Nagler teaches the use of a progressive cavity pump (26; column 5, lines 33-36) to transport viscous liquid material from a container (24 via a hose 28) to a destination (via line 38 to a truck or the like (column 7, lines 7-11). Nagler also teaches that the line (28) is, for example, two inches in diameter (column 7, lines 3-7). 
Re. claims 26 and 31: Nagler teaches the use of a progressive cavity pump (26; column 5, lines 33-36) to transport viscous liquid material from a container (24 via a hose 28) to a destination (via line 38 to a truck or the like (column 7, lines 7-11). Nagler also teaches that the line (28) is, for example, two inches in diameter (column 7, lines 3-7). However, Nagler does not specifically disclose wherein the inner diameter of the connecting hose between the suction side of the progressive cavity pump and the discharge outlet is at least 75 mm. As stated in the instant application from the last line on page 2 to lines 1-11 of page 3, the distance depends “on the viscosity properties of the NFC and e.g. the diameter of a pipe connecting the pump and the discharge point.” Obviously, a person of ordinary skill in the art would be expected to select a suitably sized pipe based upon the nature of the material that flows from the discharge point to the pump. Therefore, using Nagler’s exemplar of a pipe having a two inch diameter, it would have been obvious to a person having ordinary skill in the art wanting to increase the throughput of material being transported between containers, to select pipes having diameters larger than two inches. 
Re. claims 12 and 28: AAPA discloses AAPA discloses that “Nanofibrillar cellulose is, as a rule, made from fibrous raw material by disintegrating it into fibrils. The process takes place in a fibrous suspension at a relatively low consistency. Consequently, the resulting nanofibrillar cellulose is a liquid dispersion with a correspondingly low concentration. The concentration of the nanofibrillar cellulose in the dispersion is usually below 5 wt-%, usually about 1 to 4 wt-%.” (page 1, lines 10-15). 
AAPA also discloses that “One of the most prominent physical properties of the nanofibrillar cellulose is that it forms a highly viscous gel in concentrations above 1 %.” (page 1, lines 17-18). 
AAPA also discloses “Nanofibrillar cellulose dispersion can be transported at higher concentrations in barrels. However, handling individual barrels requires a lot of work, and especially filling and emptying the barrels is time-consuming.” (page 1, lines 29-31). 
AAPA acknowledges that pumping is possible, though difficult (page 1, line 37 and page 2, lines 1-2). 
Therefore, from AAPA, it is the Office’s position that since it is known to produce nanofibrillar cellulose in the form of a liquid dispersion having a concentration of 2 wt-% or more, the liquid dispersion would exhibit shear thinning (or thixotropic) behavior above 5000 or 20000 Pa.s. 
Re. claim 21: Brakefield discloses wherein the container (18 or 32) is part of a vehicle ((16 or 24). 
Re. claim 22: Brakefield discloses wherein the container is a tank truck (24).   
Re. claim 32: Brakefield discloses wherein the container (16) has a volume capable of receiving 10 cubic meters of material.

Claims 2, 3, 14-19 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brakefield, DuBois, Nagler, AAPA, Stewart and Podd as applied to claim 1 above, and further in view of Published European Patent Application No. EP 0086241A1 (Feldbinder) and/or U.S. Patent No. 1,595,152 (Grindle). 
Re. claim 2: Brakefield as modified by DuBois, Nagler, Applicant’s Admitted Prior Art (AAPA), Stewart and Podd discloses transporting and unloading a liquid dispersion of nanofibrillar cellulose between containers (18 or 32), but the above combination does not disclose that before unloading, the container is tipped so that the discharge point becomes a lowermost point with respect to the liquid dispersion of nanofibrillar cellulose in the container.  
Feldbinder teaches prior to unloading, a pressurized container (10) is tipped so that a discharge point (13) becomes a lowermost point with respect to the contents of the container (see figure 2 reproduced below). 

    PNG
    media_image5.png
    742
    1163
    media_image5.png
    Greyscale

Grindle teaches prior to unloading, a container (18) tipped so that a discharge point (16) becomes a lowermost point with respect to the contents of the container (see figure 1 reproduced below).  

    PNG
    media_image6.png
    681
    928
    media_image6.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport system disclosed by the above combination of Brakefield, DuBois, Nagler, AAPA, Stewart and Podd to include the tipping capability of either Feldbinder and/or Grindle.  One of ordinary skill in the art would have been motivated to make this modification because this would facilitate unloading the liquid dispersion of nanofibrillar cellulose out of either of Brakefield’s containers. 
Re. claims 3, 14 and 15: Both Feldbinder and Grindle disclose wherein an inner volume of their respective containers tapers toward their respective discharge points.
Re. claim 16: Feldbinder discloses prior to unloading, a pressurized container (10) is tipped so that a discharge point (13) becomes a lowermost point with respect to the contents of the container. 
Grindle discloses prior to unloading, a container (18) tipped so that a discharge point (16) becomes a lowermost point with respect to the contents of the container. Note that the tipped positions of both Feldbinder and Grindle are both in a fixed position while unloading the content of their respective containers out therefrom. 
Re. claim 17: Brakefield as modified by Feldbinder discloses wherein the container (Brakefield, 32) is transported in a tippable tank truck (10, as taught by Feldbinder). 
Re. claim 18: Brakefield as modified by DuBois, Nagler, AAPA, Stewart, Podd and Feldbinder and/or Grindle discloses wherein the loading of the liquid dispersion of nanofibrillar cellulose into a container is performed by pumping the nanofibrillar cellulose from another container. 
Re. claim 19: Both Feldbinder and Grindle disclose loading by filling inlets (Feldbinder 12; Grindle 26) at the top of their respective containers. 
Re. claim 23: Feldbinder discloses a tippable tank truck. 

Claims 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brakefield, DuBois, Nagler, AAPA, Stewart and Podd as applied to claim 1 above, and further in view of U.S. Patent No. 6,053,365 (O’Mara). 
Re. claims 8 and 9: Brakefield, as modified by DuBois, Nagler, AAPA, Stewart and Podd discloses a progressive cavity pump, but the combination does not specifically disclose wherein the distance of the suction side of the progressive cavity pump from a discharge point is at most 1 meter. 
O’Mara teaches a progressive cavity pump (6) wherein the distance of the suction side of the progressive cavity pump from a discharge point (30, figure 2) is at most 1 meter. See annotated figures 1 and 2 reproduced below. That is, the distance of the suction side of the progressive cavity pump (6) to the discharge point (30) meets the limitation of “at most 1 meter.”

    PNG
    media_image7.png
    741
    975
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    840
    627
    media_image8.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the progressive cavity pump disclosed by the above combination to include the progressive cavity pump location of O’Mara. One of ordinary skill in the art would have been motivated to make this modification because this would reduce frictional pipe losses caused by the liquid dispersion of nanofibrillar cellulose as it flows from the container into the progressive cavity pump. This modification would in turn increase the efficiency of the pumping system.  

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brakefield, DuBois, Nagler, AAPA, Stewart and Podd as applied to claim 20 above, and further in view of U.S. Patent No. 2,694,496 (Atkinson). 
Re. claim 27: Brakefield as modified by DuBois, Nagler, AAPA, Stewart and Podd discloses wherein a container (Podd, 16) is pressurized by means of a pressure hose (Podd, H2), but the combination does not specifically disclose wherein the container is pressurized by a compressor. Atkinson teaches injecting pressurized air into a container (9) by way of conduit (26), valve (31), conduits (24) that are connected to cross supports (21) that include apertures (22; column 3 lines 41-70, figure 4), and a compressor (28). Note the pressure range from 2-50 psi (column 2, lines 1-6). See, figure 1 reproduced below. 

    PNG
    media_image9.png
    674
    864
    media_image9.png
    Greyscale

It would have been obvious to a one of ordinary skill in the art at the time of the invention, to modify Podd so that it could be connected to a compressor as taught by Atkinson. One of ordinary skill in the art would have been motivated to make this modification because it would enable Podd’s device to be independent from a stationary compressed air source. By having an on-board compressor, Podd’s device could operate in locations where a stationary compressed air source is impracticable or otherwise unavailable.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Brakefield [0039] first two sentences. The operation of system 10 as described herein is directed to unloading tank car 18 and filling or loading transport trailer 28. System 10 may be used to perform the reverse process, namely, unloading transport trailer 28 and filling tank car 16.